TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00064-CR


                            Franklin Aguilar-Estrada, Appellant

                                               v.

                                The State of Texas, Appellee


              FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-18-904068, THE HONORABLE TAMARA NEEDLES, JUDGE PRESIDING



                ORDER AND MEMORANDUM OPINION


PER CURIAM

              Appellant’s brief was originally due on July 26, 2019. After this Court granted

multiple motions requesting an extension of time to file his brief, appellant’s brief was due

on December 13, 2019. In granting the most recent extension, this Court advised counsel that

no further extensions would be granted. To date, the brief has not been tendered for filing and

is overdue.

              The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.
Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than March 30, 2020. See id. R. 38.8(b)(3).

              It is so ordered February 28, 2020.



Before Justices Goodwin, Kelly, and Smith

Abated and Remanded

Filed: February 28, 2020

Do Not Publish




                                                2